

	

		II

		109th CONGRESS

		1st Session

		S. 1414

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 15, 2005

			Mr. Hatch introduced the

			 following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To provide for the conduct of a study of

		  the suitability and feasibility of establishing the Trail of the Ancients

		  National Heritage Area in the Four Corners region of the States of Utah,

		  Colorado, Arizona, and New Mexico.

	

	

		1.Short titleThis Act may be cited as the

			 Trail of the Ancients National

			 Heritage Area Study Act of 2005.

		2.FindingsCongress finds that—

			(1)the Four Corners region, 1 of the areas of

			 greatest archaeological interest in the United States, provides access to

			 numerous examples of the Ancestral Puebloan culture;

			(2)the Four Corners region highlights areas

			 and sites at which—

				(A)the earliest inhabitants were

			 Paleo-Americans, nomadic people who traveled through and lived in the area as

			 early as 10,000 B.C.; and

				(B)the Ancestral Puebloan Indians lived from

			 approximately 1 to 1300 A.D.;

				(3)the region features sites that chronicle

			 the Ute and Navajo Indian cultures;

			(4)the archaeological sites of the region have

			 been well-preserved by the semi-arid climate of the region;

			(5)national and international recognition of

			 sites in the region has contributed to the wealth of information about the

			 people who have inhabited the area;

			(6)the region features the Trail of the

			 Ancients Scenic Byway in the States of Arizona, Colorado, New Mexico, and Utah,

			 and other designated byways and highways, including San Juan Skyway in the

			 State of Colorado and the Utah Bicentennial Highway; and

			(7)designating the Trail of the Ancients

			 National Heritage Area as a unit of the National Park System—

				(A)would link many of the cultural and

			 recreation sites in the region for the benefit of the traveling public and

			 communities in the region; and

				(B)would not—

					(i)impose restrictions on private property;

			 or

					(ii)require acquisition of additional

			 land.

					3.DefinitionsIn this Act:

			(1)Heritage

			 AreaThe term Heritage

			 Area means the Trail of the Ancients National Heritage Area.

			(2)SecretaryThe term Secretary means the

			 Secretary of the Interior.

			(3)StateThe term State means each of

			 the States of Arizona, Colorado, New Mexico, and Utah.

			(4)Study

			 areaThe term study

			 area means the Four Corner region, consisting of—

				(A)portions of—

					(i)San Juan County, Utah;

					(ii)Montezuma and Dolores Counties,

			 Colorado;

					(iii)Apache and Navajo Counties, Arizona;

			 and

					(iv)San Juan and McKinley Counties, New Mexico;

			 and

					(B)portions of the reservations of the Ute

			 Mountain Ute, Navajo, and Hopi Tribes, in the States.

				4.Trail of the Ancients

			 National Heritage Area Study

			(a)In

			 generalThe Secretary, in

			 cooperation with the Four Corners Heritage Council, shall conduct a study to

			 assess the feasibility and suitability of designating the study area as the

			 Trail of the Ancients National Heritage Area.

			(b)RequirementsThe study shall include analysis,

			 documentation, and determinations on whether—

				(1)the study area—

					(A)has an assemblage of natural, historic,

			 cultural, educational, scenic, or recreational resources that—

						(i)represent distinctive aspects of the

			 heritage of the United States worthy of recognition, conservation,

			 interpretation, and continuing use; and

						(ii)are best managed—

							(I)through partnerships among public and

			 private entities; and

							(II)by combining diverse and sometimes

			 noncontiguous resources and active communities;

							(B)reflects traditions, customs, beliefs, and

			 folklife that are a valuable part of the heritage of the United States;

					(C)provides outstanding opportunities to

			 conserve natural, historical, cultural, or scenic features;

					(D)provides outstanding recreational and

			 educational opportunities; and

					(E)has resources important to any identified

			 theme of the study area that retain a degree of integrity capable of supporting

			 interpretation;

					(2)residents, business interests, nonprofit

			 organizations, the Federal Government, and State, local, and tribal governments

			 within the study area—

					(A)are involved in the planning of the

			 Heritage Area;

					(B)have demonstrated support for the Heritage

			 Area; and

					(C)have developed a conceptual financial plan

			 that outlines the roles of all participants (including the Federal Government)

			 in the management of the Heritage Area;

					(3)there is a potential management entity to

			 work in partnership with residents, business interests, nonprofit

			 organizations, and Federal, State, local, and tribal governments within the

			 study area to develop the Heritage Area consistent with continued, State,

			 local, and tribal economic activity; and

				(4)a conceptual boundary map has been

			 developed that is supported by the public.

				(c)ConsultationIn conducting the study, the Secretary and

			 the Four Corners Heritage Council shall consult with appropriate Federal,

			 State, local, and tribal governments, interested organizations, and affected

			 communities within the study area.

			5.ReportNot later than 3 fiscal years after the date

			 on which funds are made available to carry out the study, the Secretary shall

			 submit to the Committee on Energy and Natural Resources of the Senate and the

			 Committee on Resources of the House of Representatives a report that describes

			 the findings, conclusions, and recommendations of the study.

		6.Authorization of

			 appropriationsThere are

			 authorized to be appropriated such sums as are necessary to carry out this

			 Act.

		

